--------------------------------------------------------------------------------

Exhibit 10.21

ASSET PURCHASE AGREEMENT


THIS AGREEMENT is made as of this 31st day of December, 2012 (the “Effective
Date”), by and between VERIFYME, INC., a Texas corporation (“SELLER”), and
LASERLOCK TECHNOLOGIES, INC., a Nevada corporation (“PURCHASER”) (collectively
the “Parties”).
 
W I T N E S S E T H:


WHEREAS, SELLER is in the business of developing and selling local, mobile and
cloud-based biometric security systems and methods of providing same and
currently owns certain intellectual property assets including software,
trademarks and goodwill associated therewith and domain names relating thereto
and identified more fully in the attached Schedule A (collectively, the
“Assets”);


WHEREAS, PURCHASER desires to purchase from SELLER, and SELLER wishes to sell to
PURCHASER, the Assets; and


WHEREAS, SELLER and PURCHASER have agreed to enter into a Patent and Technology
License Agreement in the form set forth as Schedule B to this Agreement (the
“Patent and Technology License Agreement”) pursuant to which SELLER will license
to PURCHASER certain technology and U.S. patents relating to local, mobile and
cloud-based biometric security systems and methods of providing same.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:


1.           PURCHASE OF THE ASSETS
A.  Upon the terms and subject to the conditions of this Agreement, at Closing
(as defined herein), SELLER shall sell, transfer and assign to PURCHASER, and
PURCHASER shall purchase and acquire from SELLER, all right, title and interest
owned by SELLER, throughout the world in and to all of the Assets.  The Assets
comprise the following properties:


1.  The Trademark Rights identified more fully in the attached Schedule A.


2.  The Software identified more fully in the attached Schedule A.


3.  The Domain Name identified more fully in the attached Schedule A.


2.  TERM
A.  This Agreement shall be effective as of the Effective Date and shall extend
until Closing and transfer of the Assets to PURCHASER (the “Term”).  For the
avoidance of doubt, the sale, transfer and assignment of the Assets from SELLER
to PURCHSASER is permanent.
 
 
 

--------------------------------------------------------------------------------

 
 
3. PURCHASE PRICE AND CLOSING
A.  Purchase Price.  Subject to the other provisions of this Agreement, at the
Closing, PURCHASER shall pay to SELLER, for the transfer of the Assets, One
Hundred Thousand Dollars ($100,000) (the “Purchase Price”), to be paid by
issuing (i) a number of shares of Common Stock, par value $.001 per shares
(“Shares”), of LaserLock Technologies, Inc., equal to (x) $100,000 divided by
(y) $0.045 and (ii) cashless exercise warrants to purchase an equal number of
Shares exercisable at a price of Ten Cents ($0.10) per Share with a term of five
(5) years.


B.  Time and Place of the Closing.  The closing of the transactions contemplated
by this Agreement (the “Closing”) shall take place at such location as the
Parties may designate in writing.


C.  Deliveries by SELLER at the Closing.  At the Closing, SELLER shall deliver
to PURCHASER the following:


1.  The Patent and Technology License Agreement, duly executed by SELLER.


2.  Assignment of the Trademark Rights, substantially in the form attached as
Schedule C, in recordable form and duly executed by SELLER;


3.  Assignment of the Software, substantially in the form attached as Schedule D
and duly executed by SELLER;


4.  Assignment of the Domain Name, substantially in the form attached as
Schedule E and duly executed by SELLER;


5.  Such other documents and instruments as PURCHASER may reasonably request and
SELLER can reasonably and lawfully provide as shall be necessary in connection
with transactions contemplated hereby.


D.  Deliveries by PURCHASER at the Closing.  At the Closing, PURCHASER shall
deliver to SELLER the following:


1.  The Purchase Price.


2.  The Patent and Technology License Agreement, duly executed by PURCHASER.


3.  Such other documents and instruments as SELLER may reasonably request and
PURCHASER can reasonably and lawfully provide as shall be necessary in
connection with transactions contemplated hereby.


4. REPRESENTATIONS AND WARRANTIES
A.  SELLER represents and warrants that, to the best of its knowledge and
belief, it is the owner of the entire right, title, and interest in and to the
Assets; that it has the right and power to sell, transfer and assign the Assets
to PURCHASER; and that there are no other agreements with any other party in
conflict with such sale, transfer and assignment of the Assets to PURCHASER.
 
 
ASSET PURCHASE AGREEMENT
Page 2 of 7

--------------------------------------------------------------------------------

 


B.  PURCHASER acknowledges and agrees that the Assets are sold “AS IS”.


C.  SELLER EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES CONCERNING THE ASSETS,
INCLUDING THE SOFTWARE AND DOCUMENTATION, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY AND/OR FITNESS FOR ANY PARTICULAR PURPOSE, AND WARRANTIES OF
PERFORMANCE, AND ANY WARRANTY THAT MIGHT OTHERWISE ARISE FROM COURSE OF DEALING
OR USAGE OF TRADE. NO WARRANTY IS EITHER EXPRESS OR IMPLIED WITH RESPECT TO THE
USE OF THE ASSETS, INCLUDING THE SOFTWARE AND DOCUMENTATION. Under no
circumstances shall SELLER be liable for incidental, special, indirect, direct
or consequential damages or loss of profits, interruption of business, or
related expenses which may arise from use of Assets, including the Software or
documentation, including but not limited to those resulting from defects in
software and/or documentation, or loss or inaccuracy of data of any kind.


D.  PURCHASER ACKNOWLEDGES AND AGREES THAT THE CONSIDERATION WHICH SELLER IS
CHARGING HEREUNDER DOES NOT INCLUDE ANY CONSIDERATION FOR ASSUMPTION BY SELLER
OF THE RISK OF PURCHASER’S CONSEQUENTIAL OR INCIDENTAL DAMAGES WHICH MAY ARISE
IN CONNECTION WITH PURCHASER’S USE OF THE ASSETS, INCLUDING THE SOFTWARE,
DERIVATIVE PRODUCTS AND DOCUMENTATION. ACCORDINGLY, PURCHASER AGREES THAT SELLER
SHALL NOT BE RESPONSIBLE TO PURCHASER FOR ANY LOSS-OF-PROFIT, INDIRECT,
INCIDENTAL, SPECIAL, OR CONSE-QUENTIAL DAMAGES ARISING OUT OF THE SALE,
LICENSING OR USE OF THE ASSETS, INCLUDING THE SOFTWARE, DERIVATIVE PRODUCTS OR
DOCUMENTATION. Any provision herein to the contrary notwithstanding, the maximum
liability of SELLER to any person, firm or corporation whatsoever arising out of
or in the connection with any sale, license, use or other employment of any
Assets, including Software delivered to PURCHASER hereunder, whether such
liability arises from any claim based on breach or repudiation of contract,
warranty, tort or otherwise, shall in no case exceed the lesser of the Purchase
Price or the actual price paid to SELLER by PURCHASER for the Assets, including
the Software, whose license, use, or other employment gives rise to the
liability. The essential purpose of this provision is to limit the potential
liability of SELLER arising out of this Agreement. The parties acknowledge that
the limitations set forth in this Section are integral to the amount of
consideration levied in connection with the sale of the Assets, including the
Software and any services rendered hereunder and that, were SELLER to assume any
further liability other than as set forth herein, such consideration would of
necessity be set substantially higher.


5.  TERMINATION
A.  Termination.  Either party may terminate this Agreement prior to Closing
upon written notice to the other party.
 
 
ASSET PURCHASE AGREEMENT
Page 3 of 7

--------------------------------------------------------------------------------

 

B.  Effect of Termination.  In the event of termination of this Agreement
pursuant to Section 5.A., all obligations under this Agreement (other than those
provisions set forth in Section 6) shall terminate and shall be of no further
force or effect.


6.  CONFIDENTIALITY
A.  “Confidential Information” shall mean any confidential technical data, trade
secret, know-how or other confidential information disclosed by any party
hereunder in writing, orally, or by drawing or other form and which shall be
marked by the disclosing party as “Confidential” or “Proprietary.” If such
information is disclosed orally, or through demonstration, in order to be deemed
Confidential Information, it must be specifically designated as being of a
confidential nature at the time of disclosure and reduced in writing and
delivered to the receiving party within thirty (30) days of such disclosure.


B.  Notwithstanding the foregoing, Confidential Information shall not include
information which: (i) is known to the receiving party at the time of disclosure
or becomes known to the receiving party without breach of this Agreement; (ii)
is or becomes publicly known through no wrongful act of the receiving party or
any subsidiary of the receiving party; (iii) is rightfully received from a third
party without restriction on disclosure; (iv) is independently developed by the
receiving party or any of its subsidiary; (v) is furnished to any third party by
the disclosing party without restriction on its disclosure; (vi) is approved for
release upon a prior written consent of the disclosing party; (vii) is disclosed
pursuant to judicial order, requirement of a governmental agency or by operation
of law.


C.  The receiving party agrees that it will not disclose any Confidential
Information to any third party and will not use Confidential Information of the
disclosing party for any purpose other than for the performance of the rights
and obligations hereunder during the term of this Agreement and for a period of
five (5) years thereafter, without the prior written consent of the disclosing
party. The receiving party further agrees that Confidential Information shall
remain the sole property of the disclosing party and that it will take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information by its employees. No license shall be granted by the disclosing
party to the receiving party with respect to Confidential Information disclosed
hereunder unless otherwise expressly provided herein.


D.  Upon the request of the disclosing party, the receiving party will promptly
return all Confidential Information furnished hereunder and all copies thereof.


E.  The Parties agree that all publicity and public announcements concerning the
formation and existence of this Agreement shall be jointly planned and
coordinated by and among the Parties. Neither party shall disclose any of the
specific terms of this Agreement to any third party without the prior written
consent of the other party, which consent shall not be withheld unreasonably.
Notwithstanding the foregoing, any party may disclose information concerning
this Agreement as required by the rules, orders, regulations, subpoenas or
directives of a court, government or governmental agency, after giving prior
notice to the other party.
 
 
ASSET PURCHASE AGREEMENT
Page 4 of 7

--------------------------------------------------------------------------------

 
 
F.  If a party breaches any of its obligations with respect to confidentiality
and unauthorized use of Confidential Information hereunder, the non-breaching
party shall be entitled to equitable relief to protect its interest therein,
including but not limited to injunctive relief, as well as money damages
notwithstanding anything to the contrary contained herein.


G.  Except as otherwise set forth in this Agreement, neither party will make any
public statement, press release or other announcement relating to the terms of
or existence of this Agreement without the prior written approval of the other.


7.  INDEMNITY
A.  PURCHASER agrees to defend, indemnify and hold SELLER and its officers,
directors, agents, and employees, harmless against all costs, expenses, and
losses (including reasonable attorney fees and costs) incurred through claims of
third parties against SELLER based on the manufacture, sale, use or license by
PURCHASER of products and services embodying the Assets, including the Software,
including, but not limited to, actions founded on product liability.


B.  SELLER agrees to defend, indemnify and hold PURCHASER and its officers,
directors, agents, sublicensees, employees, and customers, harmless against all
costs, expenses, and losses (including reasonable attorney fees and costs)
incurred through claims of third parties against PURCHASER based on a breach by
SELLER of any representation and warranty made in this Agreement, including but
not limited to claims by a third party of infringement based on the manufacture,
use, or sale of products and services embodying or employing the Assets,
including the Software, or actions founded on product liability based on the
sale of products and services embodying the Assets, including the Software,
provided, however, any provision herein to the contrary notwithstanding, the
maximum liability of SELLER to any person, firm or corporation whatsoever
arising out of or in the connection with any sale, license, use or other
employment of any Assets, including Software delivered to PURCHASER hereunder,
whether such liability arises from any claim based on breach or repudiation of
contract, warranty, tort or otherwise, shall in no case exceed the actual price
paid to SELLER by PURCHASER for the Assets, including the Software, whose sale,
license, use, or other employment gives rise to the liability. The essential
purpose of this provision is to limit the potential liability of SELLER arising
out of this Agreement. The parties acknowledge that the limitations set forth in
this Section are integral to the amount of consideration levied in connection
with the sale of the Assets, including the Software and any services rendered
hereunder and that, were SELLER to assume any further liability other than as
set forth herein, such consideration would of necessity be set substantially
higher.
8.  NOTICE AND PAYMENT
A.  Any notice required to be given under this Agreement shall be in writing and
delivered personally to the other designated party at the above-stated address
or mailed by certified, registered or Express mail, return receipt requested or
by Federal Express.


B. Either party may change the address to which notice or payment is to be sent
by written notice to the other under any provision of this paragraph.
 
 
ASSET PURCHASE AGREEMENT
Page 5 of 7

--------------------------------------------------------------------------------

 
 
9.  JURISDICTION/DISPUTES
This Agreement shall be governed in accordance with the laws of the State of
Texas.  All disputes under this Agreement shall be resolved by litigation in the
courts  in Morris County in the State of Texas including the federal courts
therein and the Parties all consent to the jurisdiction of such courts, agree to
accept service of process by mail, and hereby waive any jurisdictional or venue
defenses otherwise available to it.  With respect to litigation in the federal
courts where multiple districts within the State of Texas have jurisdiction, the
Parties agree to jurisdiction in the Eastern District of Texas.


10.  AGREEMENT BINDING ON SUCCESSORS
The provisions of the Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, their heirs, administrators, successors and
assigns.


11.  ASSIGNABILITY
Neither party may assign this Agreement or the rights and obligations thereunder
to any third party without the prior express written approval of the other party
which shall not be unreasonably withheld.


12.  WAIVER
No waiver by either party of any default shall be deemed as a waiver of prior or
subsequent default of the same or other provisions of this Agreement.


13.  SEVERABILITY
If any term, clause or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement.


14.  INTEGRATION
This Agreement constitutes the entire understanding of the Parties, and revokes
and supersedes all prior agreements between the Parties and is intended as a
final expression of their Agreement.  It shall not be modified or amended except
in writing signed by the Parties hereto and specifically referring to this
Agreement.  This Agreement shall take precedence over any other documents which
may conflict with this Agreement.


15.  COUNTERPARTS AND FACSIMILE SIGNATURES
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement. Facsimile execution and delivery of
this Agreement by any of the Parties shall be legal, valid and binding execution
and delivery of such document for all purposes.
 
[The remainder of this page is intentionally blank]
 
 
ASSET PURCHASE AGREEMENT
Page 6 of 7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.

                VERIFYME, INC.     LASERLOCK TECHNOLOGIES, INC.                
By: 
/s/ Claudio Ballard
   
By: 
/s/ Norman A. Gardner
Title: 
President
   
Title: 
Chief Executive Officer
Date:
December 31, 2012
   
Date:
December 31, 2012

 
 
ASSET PURCHASE AGREEMENT
Page 7 of 7

 